PRATT, J.
We find no reason to remove the executor. So far as the papers show, his duties have been conscientiously performed. According to the decision of the surrogate, it appears that the mother received, under the will, a life estate in several houses in New York city, on which the executor collected upward of $111,000 rents, and paid the net proceeds,—$72,000,—to the mother. When the executor’s accounts are filed, the ruling is made that the executor, as such, had no right to collect the rents, nor to charge commissions therefor. But his good faith is not impeached, and, if the beneficiaries under the will are to be allowed to file objections at this late day, it should be upon conditions as strict as those imposed below. It may be added that it was a matter of discretion with the surrogate, which this court cannot well reverse. Order appealed from affirmed, with costs.